                          UNITED STATES BANKRUPTCY COURT
                            CENTRAL DISTRICT OF ILLINOIS
                                   PEORIA DIVISION

 In Re:                                            Case No. 20-81111

 Mary D. Bursott                                   Chapter 13

 Debtor.                                           Hon. Judge Thomas L. Perkins

                                    CERTIFICATE OF SERVICE

The undersigned does hereby certify that on January 22, 2021 a copy of the foregoing has been
duly electronically noticed to the following parties:

          Michael James Meyers, Debtor’s Counsel
          mmeyers@ostlinglaw.com

          Marsha L Combs-Skinner, Trustee
          Trusteecs@Danville13.com

          Office of the U.S. Trustee
          USTPRegion10.PE.ECF@usdoj.gov

And deposited in the United States mail, postage prepaid, addressed to the following parties:

          Mary D. Bursott, Debtor
          7811 W. Mohawk Trail
          Peoria, IL 61604

                                                   Respectfully Submitted,

                                                   /s/ Molly Slutsky Simons
                                                   Molly Slutsky Simons (OH 0083702)
                                                   Sottile & Barile, Attorneys at Law
                                                   394 Wards Corner Road, Suite 180
                                                   Loveland, OH 45140
                                                   Phone: 513.444.4100
                                                   Email: bankruptcy@sottileandbarile.com
                                                   Attorney for Creditor
